PER CURIAM.
Appellant appeals an order denying its motion to dismiss for improper venue, claiming that venue is proper in Duval County where the complaint alleges appellant’s physicians negligently prescribed the drug viagra to appellee’s decedent. However, the record reveals the decedent ingested the drug in Broward County which caused his cardiac arrest and death. As the injury first occurred in Broward County, venue was proper there. See Wincor v. Cedars Healthcare Group, Ltd., 695 So.2d 924, 925 (Fla. 4th DCA 1997).
Affirmed.
WARNER, SHAHOOD and MAY, JJ., concur.